PSR Curiam. Appellee raises, by motion to direct the clerk to issue execution on the judgment of this court, a question as to the computation of interest. The lower court rendered judgment against appellant in favor of appellee on October 12, 1903, for recovery of the sum of $39,025.10, and on appeal the judgment was affirmed, and judgment was rendered by the court against appellant and the sureties on its supersedeas bond for that sum with interest from date of the judgment below. Arkansas Southern Ry. Co. v. German National Bank, 77 Ark. 482. A writ of error to the Supreme Court of the United States was granted, and on the hearing in that court the writ was dismissed. Appellee contends that the accumulated interest at- the time of the rendition of the judgment of this court was a part of that judgment, and that interest to this date should now be computed on' that accumulation as well as on the principal. We think appellee is entitled to interest on the accumulated interest included in the judgment of this court. A statute of this State provides that all judgments shall bear interest at the rate of six per cent, per annum from the date of judgment until satisfaction is made. Kirby’s Digest, § 5387. Another statute provides that, “upon affirmance of a judgment, order or decree by the Supreme Court which has been wholly or in part superseded, judgment shall be rendered and entered up against the sureties on the supersedeas bond, and the court shall award execution thereon.” Kirby’s Digest, § 1235- The interest which had accumulated at the time of the rendition of the judgment here was a part of the judgment as much as if the same had been computed and added to the principal; ánd it bears interest the same as the original principal. The fact that the judgment was rendered for the rate of interest for the given time, instead of for the computed amount, did not change the nature of the judgment. The accumulated interest being a part of the judgment of this court, it bears interest until paid. The Blenheim, 18 Fed. 47; The Umbria, 59 Fed. 475. Execution is awarded accordingly.